DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 13, 15, and 18 recite the limitation "each second TTI".  It is unclear whether “each second TTI” refers to “a second TTI” in claims 1, 13, and 15 respectively, and whether there is a second TTI or a plurality of second TTIs. For examining purposes, the examiner will interpret the claims as best understood.
Claims 3-5, 7, and 17-18 recite the limitation "each TTI".  It is unclear whether “each TTI” refers to “a first…TTI,” “a second TTI,” both, or neither in claims 1, 13, and 15 respectively. For examining purposes, the examiner will interpret the claims as best understood.
	Claims 3-12, and 17-23 are also rejected since they are dependent upon rejected claims 1, 13, and 15 as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2019/0115939 A1 (hereinafter referred to as “Tang”) in view of You et al. US 2019/0190654 A1 (hereinafter referred to as “You”).
As to claim 1, Tang teaches a data transmission method (¶112: data transmission method), comprising:
obtaining time-frequency resources for transmitting first data (¶¶97 and 113-116: receive DCI including time-frequency resource scheduling for uplink data transmission for eMBB data transmission type);
obtaining a transmission parameter for transmitting the second data, wherein the transmission parameter comprises a size of a to-be-encoded data block for transmitting the second data and a size of each second TTI, the size of each second TTI is a first quantity of symbols, and a size of the first TTI is a second quantity of symbols (¶¶97, 108, and 113-117: obtain MCS index value and frequency domain resource size indicating the size of a to-be-encoded data block for transmitting URLLC data and obtaining the number of OFDM symbols included in one URLLC TTI, and the size of a TTI for transmitting eMBB data is a number of OFDM symbols);
encoding the first data based on the size of the to-be-encoded data block for encoding the first data (¶¶97, 108, and 118-120: encoding eMBB data based on the size of the to-be-encoded data block for encoding the eMBB data); and
mapping a data block obtained through the encoding to the time-frequency resources (¶¶120-121: transmitting according to the scheduling signaling after the channel coding).
Although Tang teaches “A data transmission method…for transmitting first data; obtaining a transmission parameter…a size of each second TTI, the size of each second TTI…a second quantity of symbols; encoding the first data…the time-frequency resources,” Tang does not explicitly disclose “wherein some or all of the time- frequency resources are further for transmitting second data, wherein the first data is transmitted within a first transmission time interval (TTI) and the second data is transmitted within a second TTI,” “the size of the to-be-encoded data block for transmitting the second data being a first quantity of bits,” and “determining, based on the transmission parameter for transmitting the second data, a size of a to-be-encoded data block for encoding the first data, wherein the size of the to-be-encoded data block for encoding the first data is a second quantity of bits”.
However, You teaches obtaining time-frequency resources for transmitting first data (¶76: receive DCI and obtain resource allocation for transmitting first uplink data), wherein some or all of the time-frequency resources are further for transmitting second data, wherein the first data is transmitted within a first transmission time interval (TTI) and the second data is transmitted within a second TTI (¶¶130 and 160: the first uplink data being eMBB type and the resources also configured for transmitting second uplink data of the URLLC type, wherein a legacy/longer TTI corresponds to eMBB and a shorter TTI corresponds to URLLC);
the size of the to-be-encoded data block for transmitting the second data being a first quantity of bits (¶¶160-164: the size of the to-be-encoded data block for transmitting URLLC data being a first quantity of bits according to transport block size, number of segmented CBs, number of parity CBs, CBsize_min and CBsize_max which correspond to the boundary of the shorter TTI for URLLC);
determining, based on the transmission parameter for transmitting the second data, a size of a to-be-encoded data block for encoding the first data, wherein the size of the to-be-encoded data block for encoding the first data is a second quantity of bits (¶¶160-164: determine the size of the to-be-encoded data block for transmitting eMBB data being a first quantity of bits according to transport block size, number of segmented CBs, number of parity CBs, CBsize_min and CBsize_max which correspond to the boundary of the shorter TTI for URLLC);
encoding the first data based on the size of the to-be-encoded data block for encoding the first data (¶¶160-164: encode eMBB data according to a method based on the size of the to-be-encoded data block for encoding the eMBB data); and
mapping a data block obtained through the encoding to the time-frequency resources (¶¶160-164: map encoded eMBB data block according to a method based on the size of the to-be-encoded data block for encoding the eMBB data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang by including “wherein some or all of the time- frequency resources are further for transmitting second data, wherein the first data is transmitted within a first transmission time interval (TTI) and the second data is transmitted within a second TTI,” “the size of the to-be-encoded data block for transmitting the second data being a first quantity of bits,” and “determining, based on the transmission parameter for transmitting the second data, a size of a to-be-encoded data block for encoding the first data, wherein the size of the to-be-encoded data block for encoding the first data is a second quantity of bits” as taught by You because it provides Tang’s method with the enhanced capability of avoiding damage due to puncturing (You, ¶¶130 and 160-164).
As to claim 8, Tang in view of You teaches the method according to claim 1. Tang further teaches wherein obtaining time-frequency resources for transmitting the first data comprises:
receiving first indication information sent by a network device, wherein the first indication information indicates the time-frequency resources (¶¶115-116: UE receives DCI indicating scheduling on OFDM symbols).
As to claim 10, Tang in view of You teaches the method according to claim 1. Tang further teaches wherein obtaining the transmission parameter for transmitting the second data comprises: receiving the transmission parameter sent by the network device (¶¶113-116: receive DCI including scheduling information of OFDM symbols from network side).
As to claim 11, Tang in view of You teaches the method according to claim 1. Tang further teaches wherein the method further comprises:
receiving second indication information sent by the network device, wherein the second indication information is configured for instructing to enable the time-frequency resources to transmit the first data (¶¶113-117 and 121: DCI includes indication information instructing terminal device to transmit according to the scheduling signaling).
As to claim 12, Tang in view of You teaches the method according to claim 1. Tang further teaches wherein the method further comprises:
sending, to a device that is to receive the first data, information indicating the time-frequency resources; and/or
sending the transmission parameter to the device that is to receive the first data (¶¶104-106: transmit scheduling signaling to device that will receive the transmitted data).
As to claims 13 and 15, claims 13 and 15 are rejected the same way as claim 1.

Claim(s) 3-7, 9, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of You as applied to claims 1, 8, 13, and 15 above, and further in view of 3GPP R1-1608957 “URLLC and e MBB frame structure and multiplexing” (hereinafter referred to as “3GPP”).
As to claim 3, Tang in view of You teaches the method according to claim 1.
Although Tang in view of You teaches “The method according to claim 1,” Tang in view of You does not explicitly disclose “wherein determining…first data”.
However, 3GPP teaches wherein the transmission parameter for transmitting the second data further comprises a first frequency resource for transmitting the second data in each second TTI, and the determining, based on the transmission parameter, the size of the to-be-encoded data block used to encode the first data comprises:
determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine data block size corresponding to the granularity of the resource to fit in available resources for eMBB based on size of unavailable resources for eMBB because they are reserved for URLLC); and
determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block used to encode the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine size of data block for eMBB based on the determined data block size corresponding to the granularity of the resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of You by including “wherein determining…first data” as taught by 3GPP because it provides Tang in view of You’s method with the enhanced capability of multiplexing URLLC services with eMBB according to URLLC priority and granularity to provide available resources for eMBB (3GPP, §§2.3, 2.3.3, and 2.4; figures 2 and 7-9).
As to claim 4, Tang in view of You, and further in view of 3GPP teaches the method according to claim 3.
3GPP further teaches wherein before determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block for encoding the first data, the method further comprises:
determining, based on the first frequency resource for transmitting the second data in each TTI, a second frequency resource that is in the time-frequency resources and that is not for transmitting the second data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine, based on resource for transmitting URLLC, resource in eMBB time-frequency resources that are not reserved for transmitting the URLLC); and
determining, based on the second frequency resource and TTIs corresponding to the time-frequency resources, a size of a to-be-encoded data block for encoding data that is in the first data and that is transmitted by using the second frequency resource (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine, based on resource not reserved for URLLC a size of eMBB data that will fit in the resource not reserved for URLLC so the eMBB data will be transmitted in the resource); and, wherein
determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block for encoding the first data comprises:
determining, based on the size of the to-be-encoded data block corresponding to each TTI and the size of the to-be-encoded data block for encoding the data in the first data and transmitted by the second frequency resource, the size of the to-be-encoded data block for encoding the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: additionally include size of resources available for eMBB since they are not reserved for URLLC in the equation for determining the size of eMBB data that will fit in the resources available for eMBB and not reserved for URLLC).
As to claim 5, Tang in view of You, and further in view of 3GPP teaches the method according to claim 3.
3GPP further teaches wherein determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI comprises:
determining, based on a first frequency resource for transmitting the second data in an ith TTI in the TTIs, a size of a to-be-encoded data block corresponding to a reference TTI when the ith TTI corresponds to a size of the reference TTI, wherein i is an integer greater than 0 (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: determine, based on frequency resource reserved for transmitting URLLC, a size of the URLLC data corresponding to the granularity of the resources (i.e. short TTI) when an ith symbol has a corresponding ratio with the granularity of the resources (i.e. short TTI)); and
determining, based on the size of the to-be-encoded data block corresponding to the reference TTI and a size of the ith TTI, a size of a to-be-encoded data block corresponding to the ith TTI (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: determine the size of the URLLC data that can be transmitted in the reserved resources based on the ratio of data block to the granularity of the resources (i.e. short TTI) and the size of the ith TTI).
As to claim 6, Tang in view of You, and further in view of 3GPP teaches the method according to claim 5.
3GPP further teaches wherein the size of the to-be-encoded data block corresponding to the ith TTI is N=-CBS and N-CBs is determined according to the following formula: 
    PNG
    media_image1.png
    36
    342
    media_image1.png
    Greyscale
  
Nj-OS is the size of the reference TTI, Ni-OS is the size of the ith TTI, N-CBS is the size of the to-be-encoded data block corresponding to the reference TTI, and floor () indicates rounding down (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: the size of the URLLC data block is simply the ratio of the ith TTI/resource size to the reference TTI/resource size multiplied by the number of reference TTI/resources needed to carry the data block (i.e. if the resources uniformly comprise short TTIs, the data block size is simply equal to the number of short TTIs needed to carry the data block)).
As to claim 7, Tang in view of You, and further in view of 3GPP teaches the method according to claim 3.
3GPP further teaches wherein the determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI comprises:
determining, based on a size of an ith TTI in the TTIs, a first frequency resource for transmitting the second data in the ith TTI, and a pre-stored first mapping relationship, a size of a to-be-encoded data block corresponding to the ith TTI, wherein the first mapping relationship comprises a mapping relationship between a size of a TTI and a frequency resource and a size of a to-be-encoded data block, and i is an integer greater than 0 (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: data blocks are mapped to resources based on relationship between data block type (eMBB or URLLC) and size and resource reservation and granularity).
As to claim 9, Tang in view of You teaches the method according to claim 8.
Although Tang in view of You teaches “The method according to claim 8,” Tang in view of You does not explicitly disclose “wherein the first…the second data”.
However, 3GPP teaches wherein the first indication information comprises frequency hopping information, wherein the frequency hopping information indicates a distribution status in terms of time of a frequency resource in the time-frequency resources for transmitting the second data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of You by including “wherein the first…the second data” as taught by 3GPP because it provides Tang in view of You’s method with the enhanced capability of multiplexing URLLC services with eMBB according to URLLC priority and granularity to provide available resources for eMBB (3GPP, §§2.3, 2.3.3, and 2.4; figures 2 and 7-9).
As to claims 17-20, claims 17-20 are rejected the same way as claims 3-6.
As to claim 21, Tang in view of You teaches the method according to claim 1.
Although Tang in view of You teaches “The method according to claim 1,” Tang in view of You does not explicitly disclose “wherein the transmission parameter…each second TTI”.
However, 3GPP teaches wherein the transmission parameter for transmitting the second data further comprises at least one of a quantity of transmission time intervals TTIs for transmitting the second data, a first frequency resource for transmitting the second data in each second TTI, a time-frequency resource occupied by a control channel in each second TTI, or a time-frequency resource occupied by a pilot in each second TTI (§§2.2, 2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data, the DCI/cell-specific signal/UE-specific signal/common information/broadcast information includes all of the reservation information for the locations and sizes of the URLLC time-frequency resources including information indicating URLLC transmission will be comprised in 8 short TTIs compatible with and fitting in one mini-slot of the scheduling unit for eMBB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Tang in view of You by including “wherein the transmission parameter…each second TTI” as taught by 3GPP because it provides Tang in view of You’s method with the enhanced capability of multiplexing URLLC services with eMBB according to URLLC priority and granularity to provide available resources for eMBB (3GPP, §§2.3, 2.3.3, and 2.4; figures 2 and 7-9).
As to claims 22 and 23, claims 22 and 23 are rejected the same way as claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noh et al. US 2018/0034596 A1 – Method and Apparatus for Managing Hybrid Automatic Repeat Request Process in Mobile Communication System
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469